DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 12/10/2021 have been considered and entered.  Claim 1 has been amended and claim 7 has been canceled.   Therefore, claims 1-6 and 8-14 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior arts Bertetti et al. in view of Martin disclose a brake disc comprising: a brake disc chamber (14) having a jacket and a collar portion (25), a brake disc friction portion having one brake chamber-side friction ring and one friction ring facing away from the brake chamber, and connection devices, wherein the wall portion of the jacket of the brake disc chamber has sections with a reduced wall thickness in the form of axially oriented recesses located on an outer circumference of the wall portion of the brake disc chamber, and/or openings in the wall portion in which there is no material of the wall portion present between a radially inner region inside the brake disc chamber and a radially outer region outside the brake disc chamber, the axially oriented recesses and/or openings extending axially outward beyond an outer axial height of the head portions, and when in an installed position, radially inner edges of the head portions are radially closer to a rotation axis of the brake disc chamber than radially outer edges of the corresponding axially oriented material recesses that are laterally adjacent to the heads of the connection devices, the collar portion of the jacket does 
However, the combined prior arts fail to disclose when in an installed position, no portion of the brake disc chamber is present in a region on a side of the at least one brake chamber-side friction ring facing away from the brake disc chamber and axially aligned with a region of contact between the collar portion and the at least one chamber-side friction ring.
The combined prior arts fail to disclose or suggest these limitations recited in independent claim 1.  Therefore, independent claim 1 is allowable.  Claims 2-6 and 8-14 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657